OPINION.
Morris:
The petitioner filed its return for 1918 on June 14, 1919, and the deficiency here in controversy was assessed against it in December, 1922. No consent in writing was ever entered into between the petitioner and the respondent agreeing to an extension of the period of limitations within which the collection of the deficiency might be made.
*174In view of the fact that the identical question involved in this proceeding has been decided adversely to the respondent in Russell v. United States, 278 U. S. 181, which the respondent concedes, it is unnecessary for us to enter into an elaborate discussion of the issue raised.
In the respondent’s brief it is conceded that the collection of the deficiency is barred by the statute of limitations, but he refers to certain credits, resulting from overpayments in other years, applied against the deficiency herein after the collection of the said deficiency was barred by the statute, and states that the question in issue is whether those credits should be considered as overpay-ments and the amount thereof refunded to the petitioner. There was some discussion at the hearing of this proceeding on the subject of those credits, but there is nowhere in the record a motion to amend the pleadings which would place this question in issue. The only issue as we view the pleadings is whether the statute of limitations has run upon the collection of the deficiency and that question we have already decided.

Judgment will he entered for the fetitioner.